United States Securities and Exchange Commission Washington, D.C.20549 Form 10-Q {X}Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarter Ended March 31, 2009 {}Transition Report Under Section 13 or 15(d) of the Exchange Act for the transition period from to Commission File Number 001-12565 Champion Communication Services, Inc. (Exact name of small business issuer as specified in its charter) Delaware 76-0448005 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2739 Wisteria Walk Spring, Texas 77388 (Address of Principal Executive Offices) (Zip Code) (281) 216-6808 (Issuer’s Telephone Number, including area code.) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company0 [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ X ]No [ ] As of May 5, 2009, there were 4,665,842 shares of the registrant’s common stock, $0.01 par value outstanding. Champion Communication Services, Inc. Index to Form 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets - March 31, 2009 and December 31, 2008 (audited) 1 Statements of Operations - Three Months Ended March 31, 2009 and 2008 and Year ended December 31, 2008 (audited) 2 Statements of Cash Flows - Three Months Ended March 31, 2009 and 2008 and Year ended December 31, 2008 (audited) 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Controls and Procedures 7 PART II. OTHER INFORMATION Item 6. Exhibits and Reports on Form 8-K 8 SIGNATURES 9 CHAMPION COMMUNICATION SERVICES, INC. BALANCE SHEETS March 31, 2009 and December 31, 2008 ASSETS March 31, December 2009 2008 (unaudited) Current Assets Cash and cash equivalents $ 224,708 $ 241,494 Accounts receivable, net of allowance for doubtful accounts of $13,297 and $13,297, respectively - - Prepaid expenses and other 450 450 Total Current Assets 225,158 241,944 $ 225,158 $ 241,944 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 7,147 $ 6,976 Accrued expenses 3,094 3,094 Total Current Liabilities 10,241 10,070 Commitments and Contingencies - - Stockholders’ Equity Preferred stock, $0.01 par value, 1,000,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 20,000,000 shares authorized, 4,665,842 shares issued and outstanding at March 31, 2009 and December 31, 2008 46,658 46,658 Additional paid-in capital 2,558,591 2,558,591 Retained deficit (2,390,332 ) (2,373,375 ) Total Stockholders’ Equity 214,917 231,874 $ 225,158 $ 241,944 1 CHAMPION COMMUNICATION SERVICES, INC. STATEMENTS OF OPERATIONS For the ThreeMonths Ended March 31, 2009 and 2008 And for the Year ended December 31, 2008 March 31, December 31, 2009 2008 2008 (unaudited) (audited) Revenues $ - $ - $ - Total Revenues - - - Operating expenses: Cost of sales: - - - Total Cost of Sales - - - Gross Margin - - - Depreciation and amortization - 1,339 1,339 General and administrative expenses 17,395 51,733 128,637 Operating Loss (17,395 ) (53,072 ) (129,976 ) Other income (expenses): Interest income 438 3,094 7,552 Interest expense - - - Loss before income taxes (16,957 ) (49,978 ) (122,424 ) Net loss $ (16,957 ) $ (49,978 ) $ (122,424 ) Diluted and weighted average common shares outstanding 4,665,842 4,665,842 4,665,842 Basic and diluted loss per common share $ (0.00 ) $ (0.01 ) $ (0.03 ) 2 CHAMPION COMMUNICATION SERVICES, INC. STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2009 and 2008 and For the Year Ended December 31, 2008 March 31, December 31, 2009 2008 2008 (unaudited) (audited) Cash flows from operating activities: Net loss $ (16,957 ) $ (49,978 ) $ (122,424 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization - 1,339 1,339 Change in assets and liabilities: Accounts receivable - 8,806 11,024 Prepaid expenses - - 1,343 Accounts payable 171 1,805 (4,592 ) Accrued expenses - (26,291 ) (37,081 ) Other assets - (1,322 ) - Net cash used in operating activities (16,786 ) (65,641 ) (150,391 ) Cash flows from investing activities: - - - Net cash provided by investing activities - - - Cash flows from financing activities: - - - Net cash used in financing activities - - - Decrease in cash and cash equivalents (16,786 ) (65,641 ) (150,391 ) Cash and cash equivalents at beginning of period 241,494 391,885 391,885 Cash and cash equivalents at end of period $ 224,708 $ 326,244 $ 241,494 3 CHAMPION COMMUNICATION SERVICES, INC. NOTES TOFINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2009 (Unaudited) 1.
